Title: From George Washington to John Beatty, 12 July 1779
From: Washington, George
To: Beatty, John


        
          Sir
          Hd Qrs [New Windsor] July 12th 1779
        
        A copy of the proceedings of a Board of General officers on the subject of paroled prisoners accompanies this—You will find they have determined the following persons to be breakers of parole.
        Col. John Hannum
        Lt Robert Cammell
        Col. Swoop
        Lt Col. Fredrick Bellenger
        Lt Col. Nicholas Luz
        Lt William Colhoon
        Lt Henry Jaans
        
        Lt Peter Wiser
        Lt Samuel Wilcox
        Ensign John Spoor
        Lt William Brentnal
        The two first made their escape from the enemy—the nine last were permitted to come out on parole and have not obeyed the summons to return, nor have given any satisfactory reasons for their delay.
        You are to inform the enemy that we consider these persons with such others who are clearly military prisoners & breakers of parole—whose cases were not submitted to the Board—as violators of their parole and are willing to account for such of them as we cannot oblige immediately to return on the following terms.
        By an exchange in the common order of capture, in the same manner as if they had not violated their paroles; and in the mean time by releasing an equal number of their officers of equal rank to be held on parole ’till the time of exchange comes about on the forementioned principles.
        You will immediately publish a summons in positive but general terms to all those who have either deserted their paroles in the first instance, or delayed complying with the summons to return without assigning sufficient reasons for the delay enjoyning them instantly to return, and informing them that in case of refusal effectual measures will be taken to inforce a compliance and if they are not to be found, their names will be published in all the papers as men who are insensible to the obligations of honor or the sufferings of their associates in captivity which their misconduct tends to increase.
        Such as may be within your reach, you will oblige at once to return.
        The following Gentlemen on parole are reported as not having complied with their summons, but as having assigned satisfactory reasons for their delay. These you will explain to the British commissary. Till their situation will permit their return, you will indulge a like number of their officers to go within their lines on parole—Major William Ellis Captain John Spotswood Solomon Bush D.A.G. of Militia & Daniel Kanady Adjutant.
        You will make the necessary inquiry without delay into the case of Mr Bowne to ascertain whether he was an officer or not—You will endeavour also to gain information respecting Mr Brown surgeon, and respecting Mr Hitchcock—that we may know what to determine in their cases.
        Endeavour to find out indirectly what are the ideas of the enemy in the case of Lt Forrest.
        You will make a representation of the cases of John McClure, James

Fletcher, Jonathan Rogers and Holderby Lankford to the Marine Committee and obtain their instructions—It having been determined that Col. Thomas’s escape was unjustifiable it remains to be ascertayned whether he is to be considered as a military prisoner. I shall make inquiry on the subject and I wish you to do the same.
        You will inform the enemy that there may be several other persons who have violated their paroles; that were either not officers at all, or did not belong to the army or to the militia in actual service; who are therefore considered by us as mere citizens and not to be accounted for in military exchanges.
        As to such others who were officers of the army or of the militia in actual service at the time of capture who are alleged by the enemy to have broken their paroles, and are judged by us to have made their escape in a justifiable manner, you will inform the British Commissary of their names, the light in which we consider them, and the reasons for which we do it; at the same time assuring them that we are ready to hear and consider any facts they may have to produce in support of a different interpretation.
        Inclosed you will receive a list of Militia Prisoners taken at Crompond 24th of June 1779—You will endeavour to get the privates of these exchanged for an equal number of those privates which the enemy are in arrears to us and have not yet accounted for.
      